--------------------------------------------------------------------------------

Exhibit 10.64

PRIVILEGED AND CONFIDENTIAL




September 19,2008
 


,




 
Re:
Change in Control Agreement as revised to comply with Internal Revenue Code
Section 409A



Dear :


Columbus McKinnon Corporation (the "Company") considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel.  In this connection, the Board of Directors of the Company
(the "Board") recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.


The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company's
management, including you, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control of the Company.


In order to induce you to remain in the employ of the Company in your current
executive position, the Company agrees that you shall receive the severance
benefits set forth in this letter agreement (the "Agreement") in the event your
employment in your current executive position with the Company is terminated
under the circumstances described below subsequent to a "Change in Control of
the Company" (as defined in Section 2).


1.            Term of Agreement.  This revision of the Change in Control
Agreement previously executed by you and the Company shall commence effective
the date hereof, and shall continue in effect through October 31, 2009;
provided, however, that commencing on November 1, 2009, and each November 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than April 30 of such year, the Company shall
have given notice that it does not wish to extend this Agreement; and provided,
further, that if a Change in Control of the Company, as defined in Section 2,
shall have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect for a period of not less than twenty-four
(24) months beyond the month in which such Change in Control occurred.


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 2 of Revised Agreement Effective September 19, 2008
 

2.             Change in Control.


(i)            Change in Control Defined.   No benefits shall be payable
hereunder unless there shall have been a Change in Control of the Company, as
set forth below.  For purposes of this Agreement, a "Change in Control” of the
Company shall be deemed to have occurred if:


(a)           Change in Share Ownership—any  "Person," as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any Company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the Company's then outstanding voting securities;


(b)           Change in Board Membership—during any period of two consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in paragraph
(a), (c), (d) or (e) of this Section 2) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;


(c)           Reorganization Changing Share Ownership—the stockholders of the
Company approve a reorganization, merger or consolidation of the Company with
any other entity, other than (i) a reorganization, merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such
reorganization, merger or consolidation or (ii) a reorganization, merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as herein above defined) beneficially
owns, directly or indirectly, 20% or more of the combined voting power of the
Company's then outstanding voting securities;


(d)           Disposition of Substantially All Company Assets—any Person or
Persons acquire all or substantially all of the assets of the Company, whether
in a single transaction or series of transactions; or


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 3 of Revised Agreement Effective September 19, 2008


(e)           Shareholders Approve Dissolution etc.—the stockholders of the
Company approve a plan of dissolution or complete liquidation of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company's assets.


3.             Termination of Employment In Connection With Change in Control.


(i)            General.  If any of the events described in Section 2
constituting a Change in Control of the Company shall have occurred while this
Agreement is in effect, you shall be entitled to the benefits provided in
Section 4(iii) upon termination of your employment within six (6) months
preceding or twenty-four (24) months following such a Change in Control unless
such termination is (i) because of your death or Disability, (ii) by the Company
for Cause, or (iii) by you other than for Good Reason.  In the event your
employment with the Company is terminated for any reason more than six months
before, or more than twenty-four months after, a Change in Control of the
Company, you shall not be entitled to any benefits hereunder.


(ii)           Disability.  If, as a result of your incapacity due to physical
or mental illness, you shall have been absent from the full-time performance of
your duties with the Company for six (6) consecutive months, and within thirty
(30) days after written Notice of Termination is given (which may be given at
any time after five (5) months of such absence) you shall not have returned to
the full-time performance of your duties, your employment may be terminated for
"Disability."


(iii)          Cause.  Termination by the Company of your employment for "Cause"
shall mean termination:


(a) upon the commission by you of a willful serious act, such as embezzlement,
against the Company which is intended to enrich you at the expense of the
Company or upon your conviction of a felony involving moral turpitude, or


(b) in the event of willful, gross neglect or willful, gross misconduct
resulting in either case in material harm to the Company, or a violation of the
Company’s Code of Conduct.  For purposes of this Section 3(iii), no act, or
failure to act, on your part shall be deemed "willful" unless done, or omitted
to be done, by you not in good faith and without reasonable belief that your
action or omission was in the best interest of the Company.


(iv)          Good Reason.  You shall be entitled to terminate your employment
for Good Reason.  For purposes of this Agreement, "Good Reason" shall mean,
without your express written consent, the occurrence before or after (and
reasonably connected to) a Change in Control of the Company of any of the
following circumstances provided that you give a Notice of Termination to the
Company describing the occurrence of the circumstance within 90 days after the
circumstance occurs and the Company fails to substantially correct the
circumstance  within 30 days after of such Notice of Termination is given:


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 4 of Revised Agreement Effective September 19, 2008


(a)           Material Reduction in Base Pay—a material reduction by the Company
in your annual base salary as in effect on the date hereof or as the same may be
increased from time to time;


(b)           Required Relocation—the Company's requiring you to be based at a
Company office more than 50 miles farther from your principal residence than the
Company's offices at which you are principally employed immediately prior to the
date of the Change in Control except for required travel on the Company's
business to an extent substantially consistent with your present business travel
obligations;


(c)           Failure to Pay Compensation—the failure by the Company to pay to
you any portion of your current compensation within seven (7) days of the date
such compensation is due or any portion of your compensation under any deferred
compensation program of the Company within thirty (30) days of the date such
compensation is due;


(d)           Failure to Comply with Employment Termination Procedure—any
purported termination of your employment that is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 3(v) hereof (and,
if applicable, the requirements of Section 3(iii) hereof), which purported
termination shall not be effective for purposes of this Agreement; or


(e)           Diminution of Position etc.—the assignment to you of any duties or
responsibilities, or the removal from you of any duties or responsibilities,
that constitutes a material diminution of your position, duties,
responsibilities or status as in effect preceding  such Change in Control.


Your right to terminate your employment pursuant to this Section 3(iv)
shall  not be affected by your incapacity due to physical or mental
illness.  Subject to the requirement that you give a Notice of Termination to
the Company within 90 days after the occurrence of a circumstance constituting
Good Reason, your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.


(v)           Notice of Termination.  Any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 6.  "Notice of
Termination" shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.


(vi)          Date of Termination.  "Date of Termination" shall mean


(a)           Disability—if your employment is terminated for Disability in
accordance with Section 3(ii), thirty (30) days after Notice of Termination is
given (provided that you shall have been absent from the full-time performance
of your duties and shall not have returned to the full-time performance of your
duties during such 30-day period), and


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 5 of Revised Agreement Effective September 19, 2008


(b)           Other than Disability—if your employment is terminated pursuant to
Section 3(iii) (Cause) or Section 3(iv) (Good Reason) hereof  or for any other
reason (other than Disability), the date specified in the Notice of Termination
(which, in the case of a termination for Cause shall not be less than thirty
(30) days from the date such Notice of Termination is given, and in the case of
a termination for Good Reason shall not be less than thirty (30) nor more than
sixty (60) days from the date such Notice of Termination is given).


4.             Compensation Upon Termination.  Following a Change in Control of
the Company, you shall be entitled to the following benefits during a period of
Disability, or upon termination of your employment within six (6) months
preceding or twenty-four (24) months following such a Change in Control:


(i)            Disability.  During any period that you are absent from the
full-time performance of your duties with the Company as a result of Disability,
you shall receive the normal benefits provided by the Company to employees in
your classification in connection with a Disability.  You shall not receive any
additional benefits under this Agreement.   Thereafter, or in the event your
employment shall be terminated by reason of your death, your benefits shall be
determined under the Company's retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.


(ii)           Termination By Company For Cause or By You Not for Good
Reason.  If your employment shall be terminated by the Company for Cause or by
you other than for Good Reason, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
bonus or other compensation plan of the Company at the time such payments are
due, and the Company shall have no further obligations to you under this
Agreement.


(iii)          Termination by Company Other than for Cause or by You for Good
Reason. If your employment by the Company should be terminated by the Company
other than for Cause or Disability or if you should terminate your employment
for Good Reason, you shall be entitled to the benefits provided below:


(a)           Salary and Bonus to Date of Termination—the Company shall pay to
you your full base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given, plus all bonuses earned by you to
the Date of Termination that you would have received if you had remained in the
employment of the Company (including any bonus earned in the prior year but not
yet paid and a pro rata amount of any bonus earned during the year in which the
Date of Termination occurs, which shall be paid at the normal time), plus all
other amounts to which you are entitled under any compensation plan of the
Company, at the time such payments are due;


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 6 of Revised Agreement Effective September 19, 2008


(b)           Lump Sum Severance Pay—in lieu of any further salary payments to
you for periods subsequent to the Date of Termination, the Company shall pay as
severance pay to you, at the time specified in Section 4(iv), a lump sum
severance payment (together with the payments provided in paragraphs (c), (d)
and (e) below, the "Severance Payments") equal to times the sum of (i) your
highest annual rate of base salary in effect at any time before the Date of
Termination, and (ii) the greater of (x) the annual target bonus (annualized in
the case of any bonus paid with respect to a partial year) under the Company's
then current Executive Incentive Plan and Corporate Incentive Plan or any then
current similar plans (the "Management Incentive Plans") in effect on the Date
of Termination or (y) the annual target bonus (annualized in the case of any
bonus paid with respect to a partial year) under the Management Incentive Plans
in effect immediately prior to such Change in Control;


(c)           Payment of Health Insurance Cost—you will receive from the Company
a lump sum payment, in cash, equal to  times the monthly cost you would incur if
you elected to receive COBRA coverage under  all Company group health plans
under which you are receiving coverage at the time of your termination and you
will be permitted (but not required) to elect COBRA coverage under such plan or
plans for any period of time up to the maximum permitted under such plan or
plans;


(d)           Payment In Lieu of Pension Enhancement—you  will receive from the
Company a cash lump sum payment equal to the actuarial equivalent of the excess
of:


(1)  the hypothetical pension benefit you would have accrued under the terms of
the Company Pension Plan (without regard to any amendment to the Plan made
subsequent to a Change in Control of the Company and on or prior to the Date of
Termination which amendment adversely affects in any manner the computation of
retirement benefits thereunder) determined as if you were fully vested
thereunder and as if you continued to be employed full-time by the Company until
the earlier of the  anniversary of your Date of Termination or your attainment
of Normal Retirement Age under the Company Pension Plan (the earlier of the said
two dates shall be your “Deemed Retirement Date”), over


(2) your actual pension benefit determined under the Company Pension Plan as of
your Date of Termination.


For the purpose of determining the excess amount in the preceding sentence: (1)
your hypothetical pension benefit and your actual pension benefit shall be
calculated as life annuities commencing on your Normal Retirement Date, (2) the
compensation used to compute the your hypothetical pension benefit shall be the
same as the compensation used to compute your actual pension benefit, as
determined under the Company Pension Plan, and (3) "actuarial equivalent" shall
be determined using the same methods and assumptions utilized under the Company
Pension Plan immediately prior to the Change in Control except that the lump sum
amount determined under this Section 4(iii)(d) shall be assumed to be paid to
you on your Deemed Retirement Date rather than the actual date of payment.


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 7 of Revised Agreement Effective September 19, 2008


(e)           Outplacement Services—the Company shall pay directly or reimburse
you for the cost of outplacement services with an outplacement firm selected by
you for a period of up to six months and for an amount not to exceed $25,000
provided that such outplacement services must be received by you, and any
reimbursable expenses incurred by you submitted to the Company, within
twenty-four (24) months following your Date of Termination; and


(f)           Stock Option Vesting—unless otherwise provided in an equity award
agreement, you shall be fully vested as of the date of the Change in Control in
any and all equity awards (including but not limited to stock options and
restricted stock) held by you immediately prior to such Change in Control.


(iv)           Time of Payment.


(a)  Direct Payment or Reimbursement.  Amounts payable under Section 4(iii)(e)
(Outplacement Services) shall be paid directly by the  Company when invoiced by
the provider of outplacement services, or reimbursed within 10 days after
Company receives reasonable proof of payment of such services by you.


(b)  Lump Sum Payments.  Subject to Section 14, the payments provided for in
Section 4(iii)(b) (Lump Sum Severance Pay), Section 4(iii)(c) (Payment of Health
Insurance Cost) and 4(iii)(d) (Payment In Lieu of Pension Enhancement) shall be
made not later than the fifth (5th) day following the Date of Termination;
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to you on such day an
estimate, as determined in good faith by the Company, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the thirtieth
(30th) day after the Date of Termination.  In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to you payable on the fifth
day after demand therefor by the Company (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code).


(v)           No Requirement to Mitigate Payments.  You shall not be required to
mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 4 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise.


(vi)           Cut-Back to Avoid Excess Parachute Payment.  Notwithstanding any
provision of this Agreement to the contrary, the aggregate present value of all
"payments in the nature of compensation" (within the meaning of Section 28OG of
the Code) provided to you in connection with a Change in Control of the Company
or the termination of your employment shall be one dollar less than the amount
that is fully deductible by the Company under Section 28OG of the Code and, to
the extent necessary, payments and benefits under this Agreement shall be
reduced in order that this limitation not be exceeded.  Such reduction shall be
taken from the lump sum severance pay otherwise payable to you under Section
4(iii)(b).  It is the intention of this Section 4(vi) to avoid excise taxes on
you under Section 4999 of the Code and the disallowance of a deduction to the
Company pursuant to Section 28OG of the Code.


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 8 of Revised Agreement Effective September 19, 2008


5.             Successors, Binding Agreement.


(i)            Company To Require Successor To Assume Obligations.  The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms to which
you would be entitled hereunder if you had terminated your employment for Good
Reason following a Change in Control of the Company regardless of whether such
succession constitutes a “Change in Control” under section 2(i).  In order to
receive compensation under this Section 5, you must terminate your employment in
accordance with Section 3(iv) (including providing the Company or its successor
with a Notice of Termination within 90 days following the Company’s failure and
providing the Company with 30 days in which to correct its failure), however,
the failure of the Company to obtain such assumption and agreement prior to the
effectiveness of the succession shall be deemed the “Good Cause” that justifies
your termination of employment.  As used in this Agreement, "Company" shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


(ii)           Agreement To Benefit Your Successors.  This Agreement shall inure
to the benefit of and be enforceable by you and your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If you should die while any amount would still be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.


(iii)          Waiver of Defenses, Presumption.  The Company expressly
acknowledges and agrees that you shall have a contractual right to the benefits
provided hereunder, and the Company expressly waives any ability, if possible,
to deny liability for any breach of its contractual commitment hereunder upon
the grounds of lack of consideration, accord and satisfaction or any other
defense.  In any dispute arising after a Change in Control of the Company as to
whether you are entitled to benefits under this Agreement, there shall be a
presumption that you are entitled to such benefits and the burden of proving
otherwise shall be on the Company.


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 9 of Revised Agreement Effective September 19, 2008


(iv)          Payments Do Not Offset Other Amounts Due from Company.  All
benefits to be paid hereunder shall be in addition to any Disability, workers'
compensation, or other Company benefit plan distribution, unpaid vacation or
other unpaid benefits that you have at the Date of Termination.


(v)           Termination of Agreement by Company.  Notwithstanding anything to
the contrary contained in this Agreement, in the event that the scope or extent
of your employment duties or responsibilities with the Company are reduced as
determined by the Company in its sole discretion, this Agreement shall terminate
and the Company shall have no further obligations to you hereunder.  The Company
shall deliver to you a written notice (the "Termination Notice") of such
determination and this Agreement shall terminate effective upon your receipt of
the Termination Notice; provided, however, that no Termination Notice shall be
effective if delivered within six (6) months prior to a Change in Control of the
Company.


6.             Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


7.             Miscellaneous.


(i)  Amendment of Agreement.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board.


(ii)  Waivers Do Not Apply To Subsequent Breaches.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


(iii)  Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles.


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 10 of Revised Agreement Effective September 19, 2008


(iv)  References to Statutes.  All references to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections.


(v)  Section Headings.  Section, subsection and paragraph headings are for
convenience only and shall not be taken into account in the construal of this
Agreement.


(vi)  Survival of Company’s Obligations.  In the event of a Change in Control of
the Company during the term of this Agreement, the obligations of the Company
under Section 4 shall survive the expiration of the term of this Agreement
consistent with the periods referenced in Section 4.


(vii)  Application of Code Section 409A.  This Agreement is intended to comply
with Internal Revenue Code Section 409A and shall be construed in such manner as
to avoid a violation of said Code section.


8.             Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


9.             Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


10.           Resolution of Disputes


(i)            Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators in the State of New York, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator's award in any court having
jurisdiction.


(ii)            Notification of a Dispute, Procedure.  In the event that either
party to this Agreement seeks to dispute an action or inaction of the other
party (including but not limited to a claim of termination of your employment
for a specified reason, a claim that termination or Change in Control occurred
on a specified date, or a determination concerning an amount payable under
Section 4), the party wishing to dispute the action or inaction shall give
notice to the other party that a dispute exists.  In the case of a dispute
regarding termination of your employment, such notice shall be given within 15
days after any Notice of Termination is given or, if the Notice of Termination
is not properly given, prior to the Date of Termination.  In the case of any
other dispute, such notice shall be given reasonably promptly after the
disputing party becomes aware (or would have become aware upon the exercise of
reasonable diligence) of the facts giving rise to the dispute.  Thereafter, you
shall pursue the resolution of such dispute with reasonable diligence including
commencing an arbitration proceeding in accordance with Section 10(i) within 180
days after the notice of dispute is given and pursuing resolution of the dispute
through the arbitration proceeding with reasonable diligence.  The Company shall
pay to you all reasonable legal fees and expenses incurred by you in contesting
or disputing any such termination or in seeking to obtain or enforce any right
or benefit provided by this Agreement provided that the Court or arbitrators do
not find that you acted in bad faith.
 
 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 11 of Revised Agreement Effective September 19, 2008


(iii)           Date of Termination.  The Date of Termination provided under
Section 3(vi) shall not be changed as a result of a dispute concerning the
termination of your employment.


(iv)           Delay in Payment of Amount Due.  If the Company fails to pay any
amount due under Section 4 in connection with the termination of your employment
and you dispute such failure, payment of such amount shall be made no later than
the end of your first taxable year in which the you and the Company enter into a
legally binding settlement of such dispute, the Company concedes that the amount
is payable, or the Company is required to make such payment pursuant to a final
and nonappealable judgment or other binding decision.


11.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
during the term of the Agreement supersedes the provisions of all prior Change
in Control agreements entered into between you and the Company and all other
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto with respect to the subject matter hereof.


12.           Payments Net of Withholding.  Any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law.


13.           No Other Severance Payments.  The benefits provided under this
Agreement in the event of a Change in Control are your exclusive severance
benefit.  Accordingly, you agree that you will not receive benefits under any
broad-based severance plan of the Company if you receive any severance benefits
under this Agreement.


14.           Delayed Payment to Specified Employee.  In the event that you are
a “Specified Employee” on your Date of Termination hereunder, no payment shall
be made to you under this Agreement until the day following the 6-month
anniversary of your Date of Termination.  The preceding sentence shall not apply
to:


(i) payment  of  reasonable legal fees and expenses incurred by you in
connection with a dispute, in accordance with Section 3(vi)(c);


(ii) payment of severance pay as provided in Section 4(iii)(b) but only to the
extent that such pay is paid on account of involuntary separation from service,
such pay does not exceed two times the lesser of your annualized compensation or
the amount that can be taken into account under Internal Revenue Code Section
401(a)(17) in the calendar year in which occurs your Date of Termination, and
such pay is paid on or before the last day of the second calendar year following
the calendar year in which occurs your Date of Termination, all within the
meaning of within the meaning of Treas. Reg. Sec. 1.409A-1(b)(9)(iii);


 
 

--------------------------------------------------------------------------------

 


Change in Control Agreement between Columbus McKinnon Corporation
and
Page 12 of Revised Agreement Effective September 19, 2008


(iii) payment for outplacement services in accordance with Section 4(iii)(e); or


(v) the acceleration of vesting of any equity award (that does not constitute a
deferral of compensation under the Code Section 409A regulations) in accordance
with Section 4(iii)(f).


You are a “Specified Employee” if your Date of Termination occurs on or after
July 1 of a calendar year and you were a “key employee” within the meaning of
Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-consecutive month period ending on the preceding March 31.  If
your Date of Termination occurs in a given calendar year before July 1 of that
year, you are a Specified Employee” if you were a “key employee” (within the
meaning of the preceding sentence) on any day during the second preceding
12-consecutive month period ending on the preceding March 31.


If this letter sets forth our agreement on the subject matter thereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.



   
Sincerely,
           
COLUMBUS McKINNON CORPORATION
                   
By:
     
Name:
Timothy T. Tevens
   
Title:
President and Chief Executive Officer
       
Agreed as of the ______
             
day of                                  , 2008
                     


 

--------------------------------------------------------------------------------